OLD MUTUAL FUNDS II AMENDMENT TO AMENDED AND RESTATED EXTENDED EXPENSE LIMITATION AGREEMENT THIS AMENDMENT dated July 29, 2009 to the Amended and Restated Extended Expense Limitation Agreement dated January 23, 2008 (the “Extended Expense Limitation Agreement”), by and between Old Mutual Funds II (“OMF II”) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, the parties wish to extend the term of the Extended Expense Limitation Agreement pursuant to Paragraph II of the Extended Expense Limitation Agreement. NOW, THEREFORE, the parties agree as follows: 1. The Extended Expense Limitation Agreement shall take effect, for all series portfolios except the Old Mutual Focused Fund, on January 1, 2011 and continue in effect through December 31, 2019. 2. The Extended Expense Limitation Agreement shall take effect for the Old Mutual Focused Fund on August 1, 2012 and continue in effect through December 31, 2019. 3. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Extended Expense Limitation Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II OLD MUTUAL CAPITAL, INC. By: /s/ Robert T. Kelly By: /s/ Mark E. Black Name: Robert T. Kelly Name: Mark E. Black Title: Treasurer Title: Chief Financial Officer SCHEDULE A
